People v Escaloria (2014 NY Slip Op 05201)
People v Escaloria
2014 NY Slip Op 05201
Decided on July 9, 2014
Appellate Division, Second Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on July 9, 2014SUPREME COURT OF THE STATE OF NEW YORKAppellate Division, Second Judicial DepartmentREINALDO E. RIVERA, J.P.
RUTH C. BALKIN
JOHN M. LEVENTHAL
SHERI S. ROMAN, JJ.


2012-07408
 (Ind. No. 3120/12)

[*1]The People of the State of New York, respondent,
vRicardo Escaloria, appellant.
Scott A. Rosenberg, New York, N.Y. (Laura Boyd of counsel), for appellant.
Kenneth P. Thompson, District Attorney, Brooklyn, N.Y. (Leonard Joblove, Keith Dolan, and Danit Almog of counsel), for respondent.
DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Kings County (Mondo, J.), rendered June 26, 2012, convicting him of criminal possession of a controlled substance in the seventh degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's challenge to the forfeiture of United States currency in the sum of $10, to which he agreed as a condition of the subject negotiated plea agreement, is without merit (see CPL 220.50[6]; see generally People v Abruzzese, 30 AD3d 219, 220; People v Sczepankowski, 293 AD2d 212, 214).
RIVERA, J.P., BALKIN, LEVENTHAL and ROMAN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court